Carr, J.
This is a bill by the next of kin of a testator, claiming a part of his personal estate, as to which he made no testamentary disposition, and died intestate. The claim is opposed by the legatees of the testator’s widow, who claim a share of this subject in her right. A provision was made for her by the will of her husband, which she never renounced. She had no right to any more of her husband’s estate than that which was bequeathed to her by his will. The statute 1 Rev. Code, ch. 104. § 26. p. 381. is express; and so are all the cases on the point in this court; the last of which is Thornton v. Winston, 4 Leigh 152. where the other cases are cited. The decree is to be affirmed.